ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Vanquish Worldwide, LLC                     )      ASBCA Nos. 59966, 59967, 59968
                                            )                 59969, 59970
Under Contract No. W91B4N-11-D-7018         )

APPEARANCE FOR THE APPELLANT:                      Todd W. Miller, Esq.
                                                    Law Office of Todd Miller, LLC
                                                    Golden, CO

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  Robert B. Neill, Esq.
                                                   Trial Attorney

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 19 March 2018




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59966, 59967, 59968, 59969, 59970,
Appeals of Vanquish Worldwide, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals